Citation Nr: 0842239	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from January 1967 to December 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying the appealed claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran claims entitlement to service connection for 
hypertension and GERD, either on a direct basis as due to 
service or having developed in service, or on a secondary 
basis as due to or aggravated by his service-connected PTSD.  
He has submitted private medical evidence establishing 
diagnoses of both hypertension and GERD, with ongoing 
treatment.  He has also submitted medical literature 
informing of a higher prevalence of hypertension or other 
cardiovascular disease, of peptic ulcer, and of physical 
illness generally, in populations of persons suffering from 
anxiety disorders, including military-related disorders such 
as PTSD.  

Remand is required because the evidentiary record, including 
the medical literature indicating the possibility of medical 
effects of PTSD such as those claimed by the veteran, 
indicates the possibility of  a link between PTSD and current 
hypertension or GERD.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), holding that section 
3.159(c)(4) requires a VA examination to address the question 
of etiology as related to a claim, when the veteran presents 
a claim for service connection, competent medical evidence is 
insufficient to decide the claim, and the 


record otherwise meets the threshold requirements of showing 
a current disability and sufficiently indicating that the 
claimed disability or symptoms may be associated with 
service. 

The Board further notes the contention, in the Written Brief 
Presentation by the veteran's representative in November 
2008, that PTSD can result in persistent anxiety which, in 
turn, can adversely affect hypertension and GERD. 

In this regard, secondary service connection may be granted 
for disability which is proximately due to or the result of 
service-connected disability, under 38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected, to the extent that the 
non-service-connected condition is worsened beyond the 
baseline level of severity which existed before the onset of 
the aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) for PTSD, hypertension, and GERD, 
for which records are not already documented 
in the claims file.  In particular, records of 
reported ongoing treatment for the veteran's 
claimed physical and psychiatric disabilities 
should be obtained.  After securing the 
necessary authorization, the RO should request 
all records not yet obtained, and all attempts 
should be annotated for the file along with 
the results of the search for evidence.

2.  Thereafter, the veteran should be afforded 
an examination by an appropriate physician to 
address the nature and etiology of, and 
aggravating factors of, any current 
hypertension and GERD.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
The examiner should review past clinical 
records, including service records and post-
service treatment records, and past VA 
examination records, and answer the following 
questions, with underlying rationale: 

a.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that hypertension was manifested in 
service or within one year after 
separation from service, or is otherwise 
causally related to service; or is such 
manifestation or causation unlikely (i.e., 
less than a 50-50 degree of probability)?

b.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that hypertension developed as due to, the 
result of, or aggravated by the veteran's 
service-connected PTSD, or is such 
causation or aggravation unlikely (i.e., 
less than a 50-50 probability)? 

c.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that GERD was manifested in service as a 
chronic condition, or was present in 
service and has continued to the present 
time, or is otherwise causally related to 
service; or is such manifestation or 
causation unlikely (i.e., less than a 50-
50 degree of probability)?  In this 
regard, the examiner should address the 
veteran's notation, on his service 
separation history in October 1969, that 
he had been treated in December 1966 for 
ulcers before entry into service on 
January 3, 1967; and his treatment for 
ulcers with Maalox on January 22, 1967, as 
noted upon his service treatment records.




d.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that GERD developed as due to, the result 
of, or aggravated by the veteran's 
service-connected PTSD, or is such 
causation or aggravation unlikely (i.e., 
less than a 50-50 probability)?  

e.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

f.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
baseline level of disability.

3.  Thereafter, the RO should readjudicate de 
novo the remanded claims for service 
connection for hypertension and GERD, both on 
a direct basis and as due to PTSD, including 
based on aggravation.  If any benefit sought 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


